Fish, C. J.
■ (After stating the foregoing facts.) The' court: instructed the jury as follows: “The plajntiff alleges, by the use of said words he was turned out of the church, and dismissed as a. *716local preacher and deprived of his license. The defendant denies this allegation, and contends that the words used were not the cause of his expulsion, dismissal, and the loss of his license. If you find from the evidence in favor of the defendant’s contention, and that plaintiff’s expulsion from the church and loss of his license was the result of other causes than the words used, then the plaintiff can not recover.” The error assigned upon this charge was that it precluded the jury from finding in favor of the plaintiff in the event they believed he was expelled from the church and deprived of his license from a cause other than the words alleged, although they might believe from the evidence that the defendant used the language set out in the petition, that it was false and defamatory and not justified as a privileged communication. Another charge excepted to was: “If you believe the language was used as set out in the declaration and that language was false and maliciously used, and you believe that at the time the plaintiff was a local Methodist preacher of the Methodist Church, and you believe damages flowed from the use of the words by reason of his position and used in the presence of the people laid in the declaration, then the plaintiff would be entitled to recover.” The error assigned was, that if the language was used as set forth in the petition, it was actionable per se, and plaintiff was entitled to recover without proof that he sustained damages by reason of the use of such language, and that the charge was calculated to mislead the jury and to impress them with the idea that plaintiff would have to prove special damages before he could recover.
■ It is quite clear, we think, that the exceptions to both of the charges above set out were well taken. “One licensed by an evangelical church to preach the gospel is a minister of the gospel, and, as such, is engaged in the work of a profession. . . . One who speaks words in -reference to a minister of the gospel, calculated to injure him in the profession which he- follows, is liable to be called to account for slander, even though it does not appear that any special damage resulted from the use of such words.” Flanders v. Daley, 120 Ga. 885, and cit.; Civil Code, §3837. The plaintiff put in evidence what purported to be a license issued February 28, 1888, by a presiding elder of the Methodist Episcopal Church, South, and in behalf of a quarterly conference of that church, authorizing the plaintiff “to preach the gospel;” also what purported to be a *717certificate of the ordination of the plaintiff as a deacon in such 'church by a bishop thereof, dated December 13, 1896, authorizing the plaintiff “to administer the ordinances of baptism, marriage, and the burial of the dead, in the absence of an elder, and to feed the flock of Christ, . . according to the established doctrines of the gospel.” From the evidence the jury could have found that the” plaintiff had been “licensed by an evangelical church to preach the gospel,” and was, therefore, a minister of the gospel. There was also evidence from which the jury could have found that the plaintiff was such a minister and performing the duties of the office on August 25, 1902, when the petition alleges the defendant used of and concerning him the language set out therein. This being true, and the alleged language being actionable per se, the plaintiff could recover upon proof of its use by defendant as set .out in the petition, without showing that any special damage was caused thereby. Indeed there was no evidence that the plaintiff suffered any special damage, and as the charges under consideration strongly indicated to the jury that the plaintiff could not recover unless special damages were proved,- a verdict for the defendant logically followed. Some other instructions excepted to were not entirely accurate, but they will doubtless be corrected by his honor on another trial.

Judgment reversed.


All the Justices concur.